DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/17/2019, 01/28/2020 and 09/17/2020 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5-10, 14-16, 18-22 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara et al., (hereinafter Shinohara), U.S Patent Application Publication 2018/0308609.
Regarding Claim 1, Shinohara teaches, a coil component (Fig. 2) comprising: 
a molded portion (8) having one surface (20) and another surface (19) opposing each other; 
a wound coil (3) disposed on the one surface of the molded portion and including an innermost turn (not labeled), at least one intermediate turn (not labeled), and an outermost turn (not labeled) disposed outwardly of a central portion of the one surface of the molded portion; 
a cover portion (9) disposed to lace the one surface of the molded portion and to cover the wound coil; and 
first and second external electrodes (4, 5) connected to the wound coil and arranged to be spaced apart from each other on the other surface (19) of the molded portion, 
wherein a thickness of one region (not labeled, thickness associated with T1) of the cover portion disposed on the innermost turn is thicker than a thickness of another region (not labeled, thickness associated with T2) of the cover portion disposed on the outermost turn.  (Shinohara: Figs. 1, 2, 6 and 10, para. [0024], [0027], [0094]).

Regarding Claim 2, Shinohara further teaches, wherein a distance between the one surface (20) of the molded portion and the other surface (19) of the molded portion is longer than the thickness of the one region of the cover portion (although drawings may not be to scale, the thickness of the molded portion (8) is thicker than the cover portion (9) in the one region, i.e. at the innermost turn).  (Shinohara: Fig. 2, para. [0024]).
Regarding Claim 4, Shinohara further teaches, wherein opposing end portions (12, 13, Fig. 3) of the wound coil (3) extend to the other surface of the molded portion through the molded portion to each be connected to a respective one of the first and second external electrodes (4, 5).  (Shinohara: Fig. 3, para. [0024]).
Regarding Claim 5, Shinohara further teaches, wherein opposing end portions (12, 13, Fig. 3) of the wound coil (3) extend to the other surface of the molded portion along a side surface (side surface of 8, Fig. 3) of the molded portion, to each be connected to a respective one of the first and second external electrodes (4, 5).  (Shinohara: Fig. 3, para. [0024]).
Regarding Claim 6, Shinohara further teaches, wherein a groove portion (21) is disposed between the first and second external electrodes on the other surface of the molded portion.  (Shinohara: Fig. 2, para. [0024]).
Regarding Claim 7, Shinohara further teaches, wherein a core (11) passing through the wound coil is disposed in the central portion of the one surface of the molded portion.  (Shinohara: Fig. 2, para. [0024]).
Regarding Claim 8, Shinohara further teaches, wherein a slope (slope seen in Fig. 6) of the one surface (20) of the molded portion is such that the one surface is non-parallel to the other surface (19) of the molded portion, and a distance between the one surface (20) of the molded portion and the other surface (19) of the molded portion increases in a direction from the central portion of the one surface of the molded portion externally.  (Shinohara: Fig. 6, para. [0027]).
Regarding Claim 9, Shinohara further teaches, wherein a width and a thickness of the innermost turn (not labeled, innermost turn of 3) are respectively equal to a width and a thickness of the outermost turn (not labeled, outermost turn of 3).  (Shinohara: Fig. 2, para. [0024]).
Regarding Claim 10, Shinohara further teaches, wherein a minimum value of the distance between the one surface (20) and the other surface (19) of the molded portion is set to be greater than the thickness of the one region of the cover portion (although drawings may not be to scale, the thickness of the molded portion (8) is thicker than the cover portion (9) in the one region, i.e. at the innermost turn).  (Shinohara: Fig. 2, para. [0024]).
Regarding Claim 14, Shinohara further teaches, wherein at least one of the molded portion and the cover portion comprises an insulating resin (“resin material” [0050]) and a magnetic powder particle (“composite material including metal particles” [0050]) dispersed in the insulating resin.  (Shinohara: Fig. 2, para. [0024]).
Regarding Claim 15, Shinohara teaches, a coil component (Fig. 2) comprising: 
a body (8, 9) having a support portion (8) having one surface (20) and another surface (19) opposing each other, and a cover portion (9) disposed to face the one surface of the support portion; and 
a wound coil (3) disposed on the one surface of the support portion to be embedded in the body between the support portion and the cover portion, and wound around a central portion (11) of the body to include an innermost turn (not labeled), at least one intermediate turn (not labeled), and an outermost turn (not labeled), 
wherein a thickness of one region (not labeled, thickness associated with T1) of the cover portion disposed on the innermost turn is thicker than a thickness of another region (not labeled, thickness associated with T2) of the cover portion disposed on the outermost turn, and 
a distance between the one surface (20) of the support portion and the other surface (19) of the support portion is greater than the thickness of the one region of the cover portion (although drawings may not be to scale, the thickness of the support portion (8) is thicker than the cover portion (9) in the one region, i.e. at the innermost turn).  (Shinohara: Figs. 1, 2, 6 and 10, para. [0024], [0027], [0094]).
Regarding Claim 16, Shinohara further teaches, wherein a slope (slope seen in Fig. 6) of the one surface (20) of the support portion is such that the one surface is non-parallel to the other surface (19) of the support portion, and a distance between the one surface (20) of the support portion and the other surface (19) of the support portion increases in a direction from the central portion of the one surface of the support portion externally.  (Shinohara: Fig. 6, para. [0027]).
Regarding Claim 18, Shinohara teaches, a coil component (Fig. 2) comprising: 
a wound coil (3) having a plurality of coil turns including an innermost turn (not labeled), at least one intermediate turn (not labeled) extending around the innermost turn, and an outermost turn (not labeled) extending around the innermost turn and the at least one intermediate turn; and 
a body (8, 9) having the wound coil embedded therein, and including a support portion (8) and a cover portion (9) disposed on opposing sides of the wound coil and each having an inner surface (inner surface of 9, upper surface 20) facing each other and the wound coil and an outer surface (outer surface of 9, lower surface 19) opposing the inner surface, 
wherein a thickness of the cover portion, between the inner and outer surfaces of the cover portion, decreases stepwise from one region disposed on the innermost turn to another region disposed on the outermost turn (the cover portion (8) decreases stepwise from innermost to outermost turns).  (Shinohara: Figs. 1, 2, 6 and 10, para. [0024], [0027], [0094]).
Regarding Claim 19, Shinohara further teaches, wherein the outer surface of the cover portion (9) is planar, and the inner surface (the inner surface of 9 includes at least one step to match the outer turns of coil 3) of the cover portion includes at least one step.  (Shinohara: Fig. 2, para. [0024]).
Regarding Claim 20, Shinohara further teaches, wherein a minimum thickness of the support portion (8), measured between the inner and outer surfaces of the support portion, is greater than the thickness of the cover portion (9) in the one region disposed on the innermost turn (although drawings may not be to scale, the thickness of the support portion (8) is thicker than the cover portion (9) in the one region, i.e. at the innermost turn).  (Shinohara: Fig. 2, para. [0024]).
Regarding Claim 21, Shinohara further teaches, wherein a thickness of the support portion (8), between the inner and outer surfaces of the support portion, increases stepwise from one region disposed on the innermost turn to another region disposed on the outermost turn (the support portion (8) increases stepwise from innermost to outermost turns).  (Shinohara: Fig. 2, para. [0024]).
Regarding Claim 22, Shinohara further teaches, wherein the inner surface of the support portion is sloped (slope seen in Fig. 6) so as to be non-parallel to the outer surface (19) of the support portion (8), and a thickness of the support portion (8), between the inner and outer surfaces of the support portion, increases gradually from one region disposed on the innermost turn to another region disposed on the outermost turn.  (Shinohara: Fig. 6, para. [0027]).
Regarding Claim 28, Shinohara teaches, a coil component (Fig. 2) comprising: 
a wound coil (3) having a plurality of coil turns including an innermost turn (not labeled), at least one intermediate turn (not labeled) extending around the innermost turn, and an outermost turn (not labeled) extending around the innermost turn and the at least one intermediate turn, 
wherein the at least one intermediate turn (not labeled) is disposed radially outward from the innermost turn, and the outermost turn (not labeled) is disposed radially outward from the innermost turn and the at least one intermediate turn, and 
the innermost turn, the at least one intermediate turn, and the outermost turn are offset relative to each other (Fig. 2, shows the coil turns offset from each other) such that only a portion of the outermost turn overlaps with the at least one intermediate turn in the radial direction, and only a portion of the at least one intermediate turn overlaps with the innermost turn in the radial direction.  (Shinohara: Figs. 1, 2, 6 and 10, para. [0024], [0027], [0094]).
Regarding Claim 29, Shinohara further teaches, further comprising: 
a body (8, 9) having the wound coil (3) embedded therein, and including a support portion (8) and a cover portion (9) disposed on opposing sides of the wound coil and each having an inner surface facing each other and the wound coil and an outer surface opposing the inner surface, 
wherein a thickness of the cover portion (9), between the inner and outer surfaces of the cover portion, decreases stepwise from one region disposed on the innermost turn to another region disposed on the outermost turn (the cover portion (8) decreases stepwise from innermost to outermost turns).  (Shinohara: Fig. 2, para. [0024]).
Regarding Claim 30, Shinohara further teaches, wherein the inner surface of the support portion is sloped (slope seen in Fig. 6) so as to be non-parallel to the outer surface (19) of the support portion (8), and a thickness of the support portion (8), between the inner and outer surfaces of the support portion, increases gradually from one region disposed on the innermost turn to another region disposed on the outermost turn.  (Shinohara: Fig. 6, para. [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, as applied to claim 1, in view of Kazuaki, Japanese Patent JP2009010137A.
Regarding Claim 3, Shinohara is silent on the widths of the turns having different sizes. (Shinohara: Fig. 2, para. [0098]).
Shinohara does not explicitly teach, wherein a width of the innermost turn is wider than a width of the outermost turn.
However, Kazuaki teaches (Fig. 1(b), wherein a width of the innermost turn (C1) is wider than a width of the outermost turn (C4).  (Kazuaki: Figs. 1(a) and 1(b), machine translation, para. [0011], [0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the width of the innermost turn of Shinohara to include the wider width of the innermost turn of Kazuaki, the motivation being that “the resistivity (here, the resistance around the unit length) is meant by increasing the conductor cross-sectional area of the winding 1 in the vicinity of the center near the core 2” [0013].  (Kazuaki: Figs. 1(a) and 1(b), machine translation, para. [0013]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 23, similarly as claim 3, the combination of Shinohara in view of Kazuaki further teaches (Kazuaki: Fig. 1(b)), wherein a width of the innermost turn (C1), measured in a width direction parallel to the outer surface of the support portion, is greater than widths of the intermediate (C2) and outermost turns (C3, C4), the motivation being that “the resistivity (here, the resistance around the unit length) is meant by increasing the conductor cross-sectional area of the winding 1 in the vicinity of the center near the core 2” [0013].  (Kazuaki: Figs. 1(a) and 1(b), machine translation, para. [0011], [0012], [0013]).

Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, as applied to claim 1, in view of Ibata et al., (hereinafter Ibata), U.S. Patent 6,169,470.
Regarding Claim 11, Shinohara is silent on including grooves in the molded portion (8). (Shinohara: Fig. 2, para. [0024]).
Shinohara does not explicitly teach, wherein the one surface of the molded portion includes at least one receiving groove receiving the innermost turn and the intermediate turn of the wound coil.
However, Ibata teaches (Fig. 1), wherein the one surface of the molded portion (1, 3) includes at least one receiving groove (groove of insulating member 1) receiving the innermost turn (innermost turn of conductive member 5) and the intermediate turn (intermediate turn of conductive member 5) of the wound coil (5).  (Ibata: Fig. 1, col. 3, lines 21-34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surface of the molded portion of Shinohara to include the grooves of Ibata, the motivation being to provide “a coiled component which is high in productivity and has excellent electrical characteristics such as reduced stray capacity” (col. 2, lines 3-5).  (Ibata: Fig. 1, col. 2, lines 3-5).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 12, the combination of Shinohara in view of Ibata further teaches, wherein a width and a thickness of the innermost turn (Shinohara: not labeled, innermost turn of 3) are each equal to a width and a thickness of the outermost turn (Shinohara: not labeled, outermost turn of 3).  (Shinohara: Fig. 2, para. [0024]).
Regarding Claim 13, the combination of Shinohara in view of Ibata further teaches, wherein a distance from a lower surface (Ibata: lower surface of 1, 3) of the receiving groove receiving the innermost turn (Ibata: innermost turn of conductive member 5) to the other surface (Ibata: other surface of 1, 3) of the molded portion (Ibata: 1, 3) is shorter than a distance from the one surface of the molded portion (Ibata: 1, 3) on which the outermost turn (outermost turn of conductive member 5) is disposed to the other surface of the molded portion, the motivation being to provide “a coiled component which is high in productivity and has excellent electrical characteristics such as reduced stray capacity” (col. 2, lines 3-5).  (Ibata: Fig. 1, col. 2, lines 3-5, col. 3, lines 21-34).
Regarding Claim 17, similarly as claim 11, the combination of Shinohara in view of Ibata further teaches (Ibata: Fig. 1), wherein the one surface of the support portion (Ibata: 1, 3) includes at least one receiving groove (Ibata: groove of insulating member 1) receiving the innermost turn (Ibata: innermost turn of conductive member 5) and the intermediate turn (Ibata: intermediate turn of conductive member 5) of the wound coil, and 
a distance from a lower surface (Ibata: a lower surface of insulating member 1) of the receiving groove (Ibata: groove of insulating member 1) receiving the innermost turn (Ibata: not labeled, innermost turn of 5) to the other surface (Ibata: the other surface of insulating member 1) of the support portion is shorter than a distance from the one surface of the support portion (Ibata: 1, 3) on which the outermost turn (Ibata: not labeled, outermost turn of 5) is disposed to the other surface of the support portion, the motivation being to provide “a coiled component which is high in productivity and has excellent electrical characteristics such as reduced stray capacity” (col. 2, lines 3-5).  (Ibata: Fig. 1, col. 2, lines 3-5, col. 3, lines 21-34).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, as applied to claim 1, in view of Lee et al., (hereinafter Lee), U.S. Patent Application Publication 2009/0322458.
Regarding Claim 24, Shinohara is silent on the thickness of the turns having different sizes. (Shinohara: Fig. 2, para. [0098]).
Shinohara does not explicitly teach, wherein a thickness of the innermost turn, measured in a thickness direction orthogonal to the outer surface of the support portion, is smaller than thicknesses of the intermediate and outermost turns.
However, Lee teaches (Fig. 3a), wherein a thickness of the innermost turn (the innermost turn of coil 102), measured in a thickness direction orthogonal to the outer surface of the support portion (110), is smaller than thicknesses of the intermediate (the intermediate turn of coil 102) and outermost turns (the outermost turn of coil 102).  (Lee: Figs. 1 and 3A, para. [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thickness of the innermost turn of Shinohara to include the smaller width of the innermost turn of Lee, the motivation being “to provide a magnetic component for providing proper quality factor and performance according to the actual need” [0008].  (Lee: 1 and 3A, para. [0008]).  Therefore, the limitations of Claim 24 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, in view of Maruyama et al., (hereinafter Maruyama), U.S. Patent Application Publication 2005/0046538.
Regarding Claim 25, Shinohara teaches, a coil component (Fig. 2) comprising: 
a wound coil (3) having a plurality of coil turns including an innermost turn (not labeled), at least one intermediate turn (not labeled) extending around the innermost turn, and an outermost turn (not labeled) extending around the innermost turn and the at least one intermediate turn, 
wherein the innermost turn, the at least one intermediate turn, and the outermost turn each have cross-sectional areas equal to each other and widths the same as each other. (Shinohara: Fig. 2, para. [0098]).
Shinohara does not explicitly teach, the turns of equal area include widths different from each other.
However, Maruyama teaches (Fig. 8), the turns (21-1 to 21-7) of equal area include widths different from each other.  (Maruyama: Figs. 8 and 9, para. [0078], [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thickness of the turn of Shinohara to include the turns of equal area having different widths of Maruyama, the motivation being “the resultant coil fragments are enhanced in the processing properties and precision of processing and…resulting in improvement of conductivity and reduction of manufacturing cost” [0081].  (Maruyama: 1 and 3A, para. [0081]).  Therefore, the limitations of Claim 25 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 26, Shinohara teaches, wherein the at least one intermediate turn (Shinohara: 3) is disposed radially outward from the innermost turn (Shinohara: 3), and the outermost turn (Shinohara: 3) is disposed radially outward from the innermost turn (Shinohara: 3) and the at least one intermediate turn (Shinohara: 3), ...  (Shinohara: Fig. 6, para. [0027]).
Shinohara does not explicitly teach, a width of the innermost turn, measured in the radial direction, is greater than widths of the at least one intermediate turn and the outermost turn, and the width of the at least one intermediate turn is greater than the width of the outermost turn.
However, Maruyama teaches (Fig. 8), a width of the uppermost turn 21-7, measured in the axial direction, is greater than widths of the at least one intermediate turn (21-6) and the lowermost turn (21-1), and the width of the at least one intermediate turn (21-6) is greater than the width of the lowermost turn (21-1).  (Maruyama: Figs. 8 and 9, para. [0078], [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thickness of the turns of Shinohara to include the turns having greater widths on the innermost turns, the motivation being “the resultant coil fragments are enhanced in the processing properties and precision of processing and…resulting in improvement of conductivity and reduction of manufacturing cost” [0081].  (Maruyama: 1 and 3A, para. [0081]).  Therefore, the limitations of Claim 26 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 27, the combination of Shinohara in view of Maruyama further teaches, further comprising: 
a body (Shinohara: 8, 9) having the wound coil (Shinohara: 3) embedded therein, and including a support portion (Shinohara: 8) and a cover portion (Shinohara: 9) disposed on opposing sides of the wound coil and each having an inner surface facing each other and the wound coil and an outer surface opposing the inner surface, 
wherein a thickness of the cover portion (Shinohara: 9), between the inner and outer surfaces of the cover portion, decreases stepwise from one region disposed on the innermost turn to another region disposed on the outermost turn (Shinohara: the cover portion (8) decreases stepwise from innermost to outermost turns).  (Shinohara: Fig. 2, para. [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
5/15/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837